UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 MYISHA FORREST,

         Plaintiff,
                 v.                                    Civil Action No. 18-290 (JEB/GMH)
 DISTRICT OF COLUMBIA,

         Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge G. Michael Harvey on September 11, 2018. The 14-day period during which the parties

may file objections to the Report has expired, see Local Civil Rule 72.3(b), and

neither party has filed any.

       Plaintiff Myisha Forrest, on behalf of her minor child M.F., brought this action seeking

reimbursement of the fees and costs incurred by her attorney in this Individuals with Disabilities

Education Act matter. See ECF No. 1. After a briefing schedule was issued, she moved for fees

on March 29, 2018. See ECF No. 8. In a thorough 24-page Report, Judge Harvey recommended

granting much of her request and awarding $40,748.91 in fees and costs. See ECF No. 15.

       After consideration of the Report, the absence of any party’s objection thereto, the entire

record before the Court, and the applicable law, the Court will adopt the Report and grant in part

and deny in part Plaintiff’s Motion for Attorney Fees and Costs.




                                                1
      A separate final Order accompanies this Memorandum Opinion.



                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge
Date: September 28, 2018




                                           2